DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 11/12/2021.
Claims 1-4, 6-11, 13-18, and 20-21 (renumbered as 1-18) are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Amendments/Arguments
In view of the amendments to the claims filed 11/12/2021 the rejections to claims 4, 5, 12, 18, and 19 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome and/or moot.
The remarks filed 11/12/2021 along with the amendments filed 11/12/2021 are persuasive and the rejections to claims 1-21 under 35 U.S.C. 112(a) as cited in the previous Office Action for failing to comply with the written description requirement by presenting new matter are withdrawn as overcome and/or moot. Particularly, applicant’s remarks and pointing to support in paragraph [0018] of the specification are persuasive, regarding the limitation of “wherein the related entities were not included in the at least one query when received.” Additionally, applicant’s remarks pointing to support in paragraphs [0016] and [0019] and amendments to recite an “information enhancement score is 
The remarks filed 11/12/2021 along with the amendments filed 11/12/2021 are persuasive and the rejections to claims 1-21 under 35 U.S.C. 101 as cited in the previous Office Action for being directed to non-statutory subject matter as a judicial exception are withdrawn as overcome and/or moot.
Particularly, applicant’s remarks are persuasive the “scanning data” of a plurality of content “inclusive of metadata, tags, and annotations” within query results is not practically performed in the human mind as a mental process. This data analysis and scanning as claimed is not recited at a high level of generality, and the human mind cannot practically scan content items of a query search results including “metadata, tags, and annotations” as claimed. While the human mind may be able to practically analyze query results generally, the human mind is not equipped to detect or scan the “metadata, tags, and annotations” of such content as recited by the claims. See MPEP 2106.04(a)(2)(III).
Moreover, even if the above operation was practically performed in the human mind, the claim integrates the recited judicial exception, abstract ideas, or mental processes into a practical application. The claims recite a combination of additional elements of receiving the query and providing ranked related entities identified as relevant to the query based on a specific and detailed analysis. The claims as a whole integrate the mental process into a practical application. Specifically, the additional elements recite a specific manner of recommending helpful search entities related to a user query that are not obvious to the user, which provides a specific improvement over prior systems, resulting in an improved search query interface and experience. For instance, as discussed in [0014]-[0016] of the specification prior art systems do not determine whether a suggested/recommended entity that was not included in an original query is obvious to the user, and the claimed invention provides a specific technical 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-4, 6-11, 13-18, and 20-21 (renumbered as 1-18) are allowable.
The independent claims 1, 8, and 15 present in the claims set filed 11/12/2021 as amended now further clarify and recite the specific operations of the invention as directed to a providing ranked related entities to a user who provides a query associated with at least one entity, where the related entities were not part of the initial query, including identifying the related entities by “analyzing … results of the at least one query” and “scanning data of the plurality of content, inclusive of metadata, tags, and annotation”. The claims further require analyzing the related entities for both a “relevancy score” and an “information enhancement score” where the “information enhancement score is representative of a determination … of whether any respective entities of the identified related entities were intentionally omitted from the at least one query as being obvious to user” where such information enhancement score is “based on a ratio of the number of references to the respective entity within the results of the at least one query to a number of references to the respective entity within the results of at least one random query.” These limitations considered together with all of the other recited limitations within the respective independent claims as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.

Hong, as cited in the previous Office action, teaches generally identifying related entities to a query. This includes as in [0032]-[0033] receiving a query associated with an entity and then as in [0033], [0045], [0075], [0081], and [0084] identifying related entities to the query entity generally using search results. Hong as in [0082]-[0088] describes various scores based on query related frequencies, popularity, etc. which represent that the entity is “relevant to a user’s needs” and/or “most useful to a user.” See Hong [0003]. Hong then provides the ranked related entities to the user as in [0048], [0088], [0095]. While Hong’s ranking/scoring does generally account for an “information enhancement” as “most useful to a user”, such is not explicitly representative of the entity being “intentionally omitted [from the query] … as being obvious to the user.” Moreover, none of the various scoring and ranking in Hong is “based on a ratio of the number of references … within the results of the at least one query to a number of references … within the results of at least one random query.” Hong does not discuss the use of random queries in any of the factor-specific scoring/ranking procedures taught.
Agrawal, as cited in the previous Office action, teaches generally analyzing results of a query to identify related entities as in [0047]-[0048]. Agarwal teaches that document results from the query are processed and the related entities identified from therein. However, nothing in Agarwal relates to whether the entities are obvious to a user, nor the specifically claimed information enhancement-scoring ratio. Whatever ranking and scoring is taught in Agrawal does not discuss or render obvious the use of random queries in any fashion.
Edwards, as cited in the previous Office action, generally teaches scoring or ranking that would be representative of whether an entity was intentionally omitted from a query. Specifically, as in [0097]-
Tong, as cited in the previous Office action, is the closest teaching to the specifically claimed information enhancement scoring based on the claimed ratio. In Tong as in col. 10:31-67 scoring for an entity is performed based on a probabilistic model of appearance in a query, compared to a “background probability.” However, this “background probability” is not a number of reference or other count in relation to a random query, but rather a global or any query based probability. Tong does not teach or render obvious the claimed ratio, as Tong does not use a random query or any probability within a random query. While conceptually, a background probability as in Tong may be similar to the goals of using a random query as claimed, there is no teaching of using a random query in the fashion as claimed, nor anything that renders the instant claimed limitations obvious.
Beller, as in [0066], relates to generally an “informativity” scoring for answers/entities. While such bears some resemblance in name to the claimed information enhancement score, Beller’s informativity value is based on Zipf’s law whiuch relates to frequency of natural language utterances in an entire corpus. While this is a statistical or probabilistic measure for a term/entity in a corpus, it is not based on a ratio comparing the references in a specific query to references in a random query as claimed. Nor is there anything in Beller that would teach or render obvious the claimed limitations as it relates to the specific ratio and scoring.
Kikuchi, as in [0041], teaches a calculation of a correlation score for an alternate keyword (e.g. a related entity). The score is based on an observed number of occurrences within a set of search results 
Finally, Lasko as in the abstract is generally related to identifying entities using search results. This then bears general similarity to the instant claims identification of related entities based on analyzing the search results. This includes as in col. 21:9-55 scoring entities based on number of occurrences identified in the search results. While this may relate to a portion of the claimed ratio, nothing therein teaches or renders obvious scoring with a ratio based on references in a random query as claimed. Nor is there anything that would teach or render obvious the claimed limitations as it relates to the specific ratio and scoring as noted above.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the respective independent claims as explained, in combination and conjunction with all of the other specific limitations recited in the independent claim. These limitations considered together in combination with all of the other limitations as recited in the respective independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 1, 8, and 15 are allowable.
Dependent claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20-21 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-4, 6-11, 13-18, and 20-21 (renumbered as 1-18).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1/21/2022